 PEELLE CO.113The Peelle Co.'andShopmen'sLocal Union No.455, International Association of Bridge,Struc-tural and Ornamental Iron Workers,AFL-CIO.Case 29-CA-10584June 15, 1988DECISION AND ORDERBY MEMBERS JOHANSEN,BABSON, ANDCRACRAFTOn February 28, 1985, Administrative LawJudge Raymond P. Green issued the attached deci-sion.The General Counsel filedexceptions and asupporting brief, and the Respondent filed an an-swering brief, exceptions, and a supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, 2 andconclusions as modified and to adopt the recom-mended Order as modified.3We agree with the judge that theRespondentviolated Section 8(a)(5) and (1) of the Act by uni-laterally granting its employees merit increases inJuly 1983.4 However, we reverse the judge's find-iThe caption is correctedto spell the Respondent's nameproperly.2 In sec.I,par.1,and thereafter,the judgeincorrectly spelled Re-spondentThe Peelle Co.'s name as "Peele."In sec.II,par.6 of hisdecision,the judgeerroneouslystated that theUnionnotifiedIndependentAssociation of Steel Fabricators on June 20,1976, rather than January 20, 1976, thatitdid not consentto certainmembers withdrawingfromthat multiemployer bargaining association.In sec.II,par.9, the judge incorrectlycited thefirst court of appealsdecisionto which he referred. The correctcitationisNLRB v. Independ-ent Assn. of Steel Fabricators,582 F.2d 135 (2d Cir. 1978), cert. denied 439U.S. 1130 (1979). The Second Circuit Court of appealsdecision,NLRB v.Koenig IronWorks,issued June7, 1982, notJune 6, 1983, and is reportedat 681 F.2d 130.In sec.III, par.2, and thereafter, the judge incorrectlyspelledWilliamColavito's surname as "Colovito."In the last paragraph of sec. III, the judge stated that Israelwrote toColavito on February 7, 1983. The correct date is February 7, 1984.In sec.IV, par. 5, the judge set forth a chart showingwage increasesthe Respondent's employeesreceived. C. Hollamby, however, received a40-centwage increasein July 1983, not 50 cents. G. Pagano received$1.35 inJuly1981, not $1.05, and 61cents in July1979, not 66 cents. C.Scholl receiveda 60-cent increasein July 1983,not 1982; his wagechange isset forthin fn.I1 of the judge's decision.In fn.11, the judge erroneouslystatedC. Scholl's personnelcard indi-catedhe earned $1985 per monthas of July 1, 1980. The correctfigure is$1485 per month.In sec.V, par. 1, the judgereferred in the text to a fn. 15. There is nofn. 15. [The footnotes havebeen renumbered.]In sec.V, B, par.15, the judge erroneously stated the Respondent pro-posedinOctober 1983 that anycontractentered with the UnionexpiredSeptember 30, 1988, rather than 1987.In the last paragraphof sec. V, B thejudge omitted a reference to fn.20 at the end of thatparagraph. [Notedand corrected.]We correctthese inadvertent errors.aWe havemodified the recommendedOrder toprovide that the Re-spondent cancel any unilateral changes in wages if requestedto do so bythe Union.EliasMallouk Realty Corp.,265 NLRB 1225 fn. 3 (1982).4 In findingthat theJuly 1983 wage increasesviolated the Act, wenote that this case is distinguishable fromNLRBv.PatentTrader, Inc.,ing that the Respondent did not violate the Actwhen it unilaterally granted wage increases to twoemployees in January and February 1984.Since 1978, the Respondent's employees of morethan 6 months have received wage increases on anannual basis. The Respondent granted the wage in-creases generally in July in amounts above orbelow a predetermined average percentage figurebased on the employee's performance. Consequent-ly, the wage increases varied over a wide range.The record establishes that the Respondent grantedits employees wage increasesin July1983. Becausenewly hired employee Paul Simonson had not re-ceived a July merit increase, the Respondent grant-ed him a wage increase in January 1984. Subse-quent to a change from part-time to full-time status,theRespondent also granted employee DonaldO'Sullivan a wage increase in January 1984. InFebruary 1984 O'Sullivan was given a second in-crease. The Respondent's treasurer testified that theincreasewas given because O'Sullivan threatenedto quitunlesshe was given more money.The judge rejected the Respondent's argumentthat the July 1983 wage increases resulted from itslongstandingpolicy of 'grantingmerit increaseseach July and were not a unilateral change. Citing,inter alia,NLRB v. Katz,369 U.S. 736 (1962), forthe proposition that an employer must bargain overthe discretionary aspects of merit wage increases,the judge found that in granting the July 1983 in-crease without prior notification to the Union, theRespondent violated Section 8(a)(5) of the Act.The judge found, however, that the January andFebruary 1984 wage increases to employees O'Sul-livan and Simonson did not violate the Act. Thejudge held that these wage increases were given tothe two employees at a time well after bargaininghad ceased between the Union and the Respondent,and at least as far as O'Sullivan was concerned,merely constituted individual pay adjustments.The General Counsel excepts to the judge's find-ing regarding the wage increases to O'Sullivan andSimonson, and we find merit in the exception. Wefind no record evidence of an impasse existingprior to the January and February 1984 wage in-415 F.2d 190 (2d Cir. 1969), modifiedas to remedy426 F.2d 791 (2d Cir.1970) (en banc),inwhich thecourtrefusedto enforcea finding of unlaw-ful unilateral wage increase because the union never protested the variousincreasesas theywere granted, even though the uniondid in fact knowabout them and about the company's general practice of granting wageincreases on a semiannual basis.Further, the courtfound that negotia-tions were not obstructedby thegrant of discretionary increases becausethe company merely continuedits policy.In the instant case, no evidenceexists thatthe Unionwas aware priorto thehearing of the Respondent'sgrantof the Julyincreases or its general practice of granting wage in-creases on an annual basis.Accordingly,the facts establishthe verydanger seen in such discretionary increases outlinedby the court inPatent Trader.Id. at 199-200.289 NLRB No. 17 114DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDcreases.We further find no significant distinctionbetween the July 1983 wageincreasesthat thejudge found were violative of the Act and the Jan-uary and February 1984 wage increases that thejudge found were lawful. Simonson's wage increasein January reflected the July 1983 wage increasegiven to all employees. Likewise, O'Sullivan's Jan-uarywage increase, although resulting from achange in status, reflected the July increase as well.Further, the Respondent's explanation for the Feb-ruary 1984 increase to O'Sullivan is irrelevant tothe issue of the Respondent's duty to bargain overa discretionary wage increase. Thus, we find nobasis in fact or law for the judge's finding regard-ing the lawfulness of the January and Februarywage increases. Accordingly, we conclude that theunilateralgrant of the January and February 1984wage increases,aswell as the July 1983 wage in-creases, violated Section 8(a)(5) of the Act.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, The Peelle Co., Bay Shore, New York,itsofficers,agents, successors, and assigns, shalltake the action set forth in the Order as modified.1.Substitute the following for paragraph 1(a)."(a)Refusing to bargain collectively with Shop-men'sLocal Union No. 455,InternationalAssocia-tion of Bridge, Structural and Ornamental IronWorkers, AFL-CIO by unilaterally granting wageincreases to employees without prior notice to andconsultationwith the Union."2. Substitute the following for paragraph 2(a)."(a)On request by Local No. 455, cancel theunilateral wage increases granted to bargaining unitemployees."3.Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT refuse to bargain collectively withShopmen's Local Union No. 455, International As-sociationof Bridge, Structural and OrnamentalIronWorkers, AFL-CIO by unilaterally grantingmerit wage increases to our employees during thecourse of collective-bargaining negotiations, with-out prior notice to and consultation with theUnion.WE WILL NOT in any like or related mannerinterferewith, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.On request by the Union, WE WILL cancel theunilateral wage increases granted to bargaining unitemployees.THE PEELLE CO.Beatrice Kornbluh, Esq.,for the General Counsel.Robert A. Goldstein Esq. (Kliegman, Goldstein, Israel &Cooper),of New York, New York, for the Respondent.BelleHarper, Esq. (Sipser,Weinstock,Harper & Dorn),ofNew York, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge. Thiscase was heard by me in Brooklyn, New York, on May31 and June 1, 4, and 21, 1984. The charge in this pro-ceeding was filed on July 8, 1983, and a complaint wasissued on October 31, 1983. In substance, the complaintalleged that the Respondent, since at least February 8,1983, bargained in bad faith with no intention of reach-ing an agreementwith the Union. At the hearing theGeneral Counsel moved to amend the complaint to addan allegationthat in July 1983 and January and February1984, the Respondent granted unilateral wage increasesto its employees.Based on the entire record in this proceeding, includ-ingmy observation of the demeanor of the witnesses,and after reviewing the briefs of counsel, I make the fol-lowingThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceFINDINGS OF FACT1. JURISDICTIONIt is agreed by all partiesthat The PeeleCo. is an em-ployerengaged in commerce within the meaning of Sec-tion 2(2), (6), and(7) of the Act. It alsois agreed that theUnion is a labor organization within the meaning of Sec-tion 2(5) of the Act. PEELLE CO.II.BACKGROUNDThis caseand a seriesof other cases i have a long his-tory of litigation.Insofar asrelevant, the background isdescribed below.For a period of time prior to 1975, Peele had main-tainedacollective-bargainingrelationshipwith theUnion, initially on an independent, as opposed to multi-employer, basis. (Before 1975, the Union also bargainedwith an employer association called the Allied BuildingMetal Industries Inc.) As a result, Peele and other inde-pendent companies that bargained with the Union cameto have a history of executing a series of successive con-tracts that basically were referred to as the standard in-dependent contract. Over a period of time there evolveda degree of difference between the standard independentcontracts and the Allied contracts.In early 1975 Peele, along with other companies thatwere not members of the Allied Building Metal Indus-tries Inc. (the Allied Association), decided to form theirown multiemployer association called the IndependentAssociation of Steel Fabricators. One of the new Asso-ciation's goals was to achieve parity with the contractheld by the Allied Association.Bargainingbetween the Union and the IndependentAssociation commenced on June 1, 1975. No contracthaving been reached by June 30, 1975, the Union com-menced a strike on July 1 1975. From July 1 to lateAugust there was a hiatus in negotiations, albeit one ofthe Independent Association's members signed a separatecontract with the Union.In late August and through October 1975, negotiationswere held between the Union and the Independent Asso-ciation.However, not much progress was made. In Oc-tober the spokesman of the Association advised Local455 that another union was interested in organizing theemployees involved. Subsequently, between November1975 and January 1976, some of the employer-membersof the Independent Association entered into contractswith Local 810 International Brotherhood of Teamsters,an action later held to be unlawful by the Board and theSecond Circuit. 231 NLRB 264 and 582 F.2d 135.In early January 1976, the Union and the Allied Asso-ciation reached a contract settlement. On January 14 theUnion offered the wage and fund package to the Inde-pendentAssociation on thesamebasisashad beenagreed to with the Allied Association. However, the In-dependentAssociation, desirous of parity, offered toaccept the exactsame termsas had been agreed to withthe Allied Association. The Union refused. On January16,Local 455 was notified that 19 of the IndependentAssociation's members had withdrawn from the Associa-tion.On June 20, the Union notified the Association thatitdid not consent to such withdrawals. It further advisedthat any agreement made between it and the Associa-tion's remainingmembers would be binding on those em-iOn various days in March, April, June, andSeptember1984, I hearda number ofother cases in whichthe factswere substantiallyrelated tothe instant caseThese were G Zaffino &SonsInc, Case 29-CA-10582,Achilles Construction Co, Case 29-CA-10585,Roman IronWorks Inc,Case 29-CA-10583, andKoenig IronWorks, Case 29-CA-10586 As thecited cases were not consolidatedfor hearingwiththe present case, Ishall, in duecourse, issueseparate decisionsin each of these115ployerswho had attempted to withdraw without theUnion's consent.On January 23, 1975, Local 455 met with three em-ployers that had not withdrawn from the IndependentAssociation.At this meeting the parties present reachedan agreement,although the three employers stated thatthey were not authorized to represent the Association.Thereafterin lateJanuary, five employers signed theJanuary 23 stipulation, albeit refusing to do so on behalfof the Independent Association.Meanwhile the strike was continuing against the othermembers of the Independent Association who had notsigned contracts with Local 455. The Union thereuponsent a letter to the employers who had withdrawn fromthe Independent Association, requesting that they imple-ment the January 23 stipulation.2 Two employers didexecute agreements identical to the January stipulation.The others, including Peele, did not.In light of the situation summarized above, Local 455filed various unfair labor practice charges. Also an unfairlabor practice charge was filed against the Union. Allthose cases were consolidated for trial and ultimately ledto a series of decisions by the Board and the Second Cir-cuit reported at 231 NLRB 264, 528 F.2d 135, 252NLRB 922, and 110 LRRM 2995 (June 6, 1983). Insofaras relevant to the present case, certain former membersof the Independent Association, including Respondent,were ordered to bargain on an individual basis (as op-posed to a multiemployer basis) with Local 455. Alsocertain employerswho had executed contracts withLocal 810 were ordered to abrogate such contracts andwithdraw recognition with that Union.During the course of the strike and throughout thenext 7 years, Peele operated essentially as if it were anonunion enterprise. That is, it did not renew its contractwith Local 455 and it ceased to abide by the terms andconditions of the expired contract.3 Additionally, manynew employees were hired as replacements of the strik-ers, albeit two of the strikers did return to work in 1976and 1977. At the time negotiations between Peele andLocal 455 were resumed in the summer of 1982, theCompany employed, at its Bay Shore facility, about 13employees. Also noted is that during the strike, the Com-pany moved a large part of its fabricating operation toCanada leaving its Bay Shore facility primarily as awarehouse with fewer employees than had been em-ployed before the strikeIII.THE NEGOTIATIONSAfter the court's June 6 opinion, the Union on June 8,1982, sent a letter to Peele and other companies asking tostartnegotiations.On July 12 the Union sent anotherletter requesting information including the names and ad-dresses of employees.2On the theory that their withdrawals from the Independent Associa-tion were untimely and therefore they were bound to execute any agree-ment made between the Union and the remaining members of the Asso-ciation3For example, on expiration of that contract, Peele ceased makingpayments to the various trust funds as required by that contract 116DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn August 18, 1982,a meetingwas held between Wil-liam Colovito, president of Local 455, and StanleyIsrael,a labor attorney representing Peele and seven other com-panies.(These were G. Zaffinoand SonsInc.,AchillesConstructionCo.,Koenig IronWorks,MeltoMetalProducts Inc.,Master Iron Craft Corp., and MohawkSteel Fabricators Inc.)4 At thistime,Colovito presented,as the Union'sproposal,certainwage increase demandsplus the same Standard Independent Contract that thesecompanies had rejected in 1975.Israel,on behalf of hisclients, told Colovito that they would not agree to thestandard independent contract and would each insist onnegotiating contracts suitable to themselves.On September 1, 1982, Israel forwarded to Colovito aletter setting forth information the Union had requested,plus a document purporting to be a contract offer.5 Theproposed contract has a number of interesting features,foremost being that the Unionisnever mentioned asbeing a party to the contract. Among the proposedclauses were the following:(1)Article 1, stated,inter aliathat "The Employ-er reserves the right to change without notice all orany portion of these Articles after due andreasona-ble consideration, except where notice is specificallystated."(2) "An employee(s) may be dismissed where inthe opinion of the Company a disharmonious rela-tionship would result from continued employment."(3)Article 19 contains an employee complaintprocedure which does not include or mention unionrepresentation.The covering letter of September 1, 1982, states, interalia:We also submit to you the following contractualcounterproposal.1.Enclosed is the basic form of Agreement wepropose. To the extent, benefits as previously dis-closed to you are superior,they are to be substitut-ed for those in this document.2.We also require a strong management rightsclause(including control over all matters not cov-ered in the contract),a no strike-no lockout clause,a "just cause" discharge clause,an arbitration clause(AAA).3.Prior employment with the Company is not tobe counted for any purpose.4.Working foremen need not be members of theUnion,but shall be allowed to do production work.In this regard, the three current highest paid em-ployees shall be deemed to be working foremen.5.There is to be an "open" shop.6.The contract shall be of six years durationcommencing October 1, 1982. Across the Board in-creases equal to the cost of living increase for eachprior year shall be given to each then employee on*Of these companies,Master,Mohawk,and Melto ultimately signedcontractswith Local 4555Also forwarded was a list of employees giving their history of wageincreasesthe 1st day of October 1983, 1984, 1985, 1986 and1987. Classification rates shallnotbe affected.At the next meeting on September 17, Mr. Colovitosaid that the Company's proposed contract was unac-ceptable and looked more like work rules than a collec-tive-bargaining agreement.Colovito was told by Israelthat the two major concerns of the Company were (1) anopen-shop and (2) a long duration contract.Unlike the negotiation involving Roman Iron Worksand some of the other companies,itappears that far lesstime was spent between Israel and the Union.This mayhave been due to the somewhat outlandish initial propos-als of Peele and that discussions between Israel and Co-lovito regarding Israel's other employer-clients were fol-lowing more traditional paths. Suffice it to say that therecord suggests that for whatever reason,discussions be-tween Peele and the Union were to a great extent put onthe backburner while more intensive negotiations cen-tered on some of the other companies.On October 5, 1982, Peele sent to the Union a copy ofits pension and welfare plans.On December 12, Colovitosent Israel some revisionsof the Union's initial contractproposal for all the companies,including Peele.On Janu-ary 4, 1983, after having been notified by the RegionalDirector for Region 29 that the withholding of employeeaddresses was probablyillegal,Peele forwarded a list ofemployee names and addresses to the Union.6On April 8, 1983, Israel sent a letter to the Unionmodifying Peele's September 1 proposal as follows:(1)We will include a checkoff provision to con-form to thatcontained in Section5 of the Agree-ment we have proposed with respect to Achilles,Mello, Roman, Mohawk and Zaffino.(2)We will include the following grievance pro-cedure clause:Any dispute between the companies and theUnion arising out of thisagreementor as to themeaning,application, or alleged violation of anyprovision or provisions of this Agreement, shallupon request of either party to this Agreement,be submitted to an Arbitrator of the AmericanArbitration Association designated in accordancewith its rules and regulations. The Arbitrator'sdecision shall be final and binding upon the em-ployees involved and upon the parties to thisAgreement.(3)We will include a provision providing for thefurnishing of work shoes or a work shoes allow-ance, to the extent previously granted by this em-ployer.6 Israel took the position that because of certain union misconductduring the strike,the Union was not entitled to employee addresses. It isnoted that the delay in furnishing employees'addresses is not alleged asbeing violative of the Act,but is only offered as background evidence forthe General Counsel's contention that the Company engaged in surfacebargaining PEELLE CO.117InMay 1983, Colovito revised his economic demandsvis-a-vis all the companies. Thereafter, by letter datedJune 6, 1983, Peele revised its offer as follows:This letter is being submitted to you as a FINALoffer in advance of our June 7, 1983 negotiating ses-sion.The offer contained in our letter of September 1,1982, as thereafter modified in our letter of April 8,1983, is further modified in the following regards:(1) The term of the Agreement shall befive (5)years from October 1, 1982.(2)The cross-the-boardwage increases shall inno event be less than 50^ per hour in each year.(3)There shall be no restriction on subcon-tracting.We shall be prepared to discuss the final offer atour June 7meeting.In responseto your recent inquiry, the Companyhas been advised of a pending 17% Blue Cross pre-mium increase.The third meeting exclusively concerning Peele tookplace on June 13, 1983. At thismeeting theCompany of-fered to have the cost-of-living increases take effect inJuly rather than October and to use New York Citycost-of-living statistics as the basis of its COLA proposal.(As noted above, the Company also proposed a 50-centfloor on its COLA proposal.) There also was a discus-sion of what the Company meant by part-time employeesitproposed to exclude from contract coverage. Regard-ing this issue, the Company asserted that it basically wastalking about students who worked 2 hours a day, 4 daysa week.On July 1, 1983, Local 455 and Master Iron Craft en-tered into a 4-year contract containing, inter alia, a pro-vision allowing the Company the unrestricted right tosubcontract.On July 25, 1983, Colovito wrote to Israel as follows:Itwould greatly help us, and avoid unnecessaryconfusion in our ongoing negotiations with theabove Employers, if you could supply us with aseparate statement for each of the Employees, set-ting forth its last offer, coveringall items.On July 28, 1983, Israel's response included the fol-lowing economic offer of Peele:Peele(a) Five year contract from October 1, 1982.(b)Across-the-board (not classificationminima)cost of livingincreaseson July 1 of each year, com-mencing July 1, 1983, but in no event less than 500per hour.(c)All other existing economic items to remainas is.This letter is intendedonlyas therecapitulationyou requested. It is not intended to modify anyprior offers or current positions and any discrepan-cy between the prior offers and this recapitulation isto be resolved in favor of the prior offers.Iwish also to point out that each of the employ-ers requires the same subcontracting clause as nego-tiatedwith Master. I mention this item specificallyinasmuch as you might consider it as part of theeconomic package.A meeting was scheduled for early August but Colo-vito could not attend and had to call it off on shortnotice. On August 4, Israel wrote to Colovito as follows:Iwas unable to head off Ed Peele and he wasrather put out coming into New York only to findthat the collectivebargainingsession had been can-celled at the last moment. However, and in order tomove thismatter along,Ihave been authorized torevise the Peele offer containedinourJune 6thletter in the following respects:(1)The Company will agree to an Agency shopon terms wecan discussat our nextmeeting.(2) The Company will agree to include a contractprovision providing for Union visitation rights.(3)The Company will grant Washington's Birth-day as an additional paid holiday.(4)The Company will agree to notify the Unionof job openings and allow the Union to recommendemployees under conditions which we will set forthat the nextmeeting.At a meeting on September 21 or 25, Israel said hewould put together a complete contract offer. As a con-sequence,Israel-on behalf of Peele, forwarded a con-tract offer on October 10, 1983. This proposed contract,which is based, to some degree, on the contract proposalmade in September 1982, eliminates many of the moreabsurd aspects of the earlier offer. Thus this contractcontains the following provisions:(1)A job referral clause wherein the employeragrees to give the Union 48 hours to furnish newemployees from its hiring hall.(2)A dues check off clause.(3)A clause permitting discharge of non-proba-tionary employees only for just cause.(4)A union visitation clause.(5)An arbitration clause providing for final andbinding arbitration of grievances in accordance withthe rules of the American Arbitration Association.(6)A clause providing super seniority for shopstewards.(7) Cost of Living Wage Increases with a floor of50Q per hour.(8)A clause setting forth three proposed jobclassification[s](trainee,experienced, experiencedwelder) providing for minimum rates of pay foreach classification.Regarding the above-noted contract proposal, it isnoted that although the Company continued to proposethatworking foremen be excluded from the unit, it nolongerwasdefining this category as being the threehighest paid employees. As to thisissue, the parties hadfurther discussion,without resolution,at a meeting onOctober 13, 1983. 118DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDOn October 14, Israel sent a correction of an error initsOctober 10 contract proposal. On October 27 Israel,in response to the Union's request for employee job clas-sifications, sent a chart purporting to be a description ofthe jobs performed by each of Peele's employees. There-after, there were no further communications between theUnion and Peele until January 19, 1984, when Colovitowrote to Israel seeking updated information relating toPeele's employees. Israel responded on January 23 thattherewere no changes. On February 7, 1983, Israelwrote to Colovito informing him of the hire of a newemployee, the granting of wage increases to two employ-ees, and the granting of a Christmas bonus to all employ-ees.On February 10, 1984, Colovito sent another letterto Israel, regarding Peele, in which he modified theUnion's economic demands. Although requesting anothermeeting, Peele did not respond.Thiswas, as far as thisrecord shows, the final communication between Local455 and Peele.IV. THE ALLEGED UNILATERAL WAGE INCREASESAt the trial the General Counsel moved to amend thecomplaint to allege that Respondent unilaterally grantedwage increases in July 1983 and January and February1984. I granted that motion to amend, and gave Re-spondent additional time to respond to the amendment.Peele's records show that all but one of its employeesat its Bay Shore facility received wage increases in earlyJuly 1983. These wageincreasesvaried over a fairlywide range and were given by the Company as merit in-creases. The records also showed that two employees re-ceived wage increases in January and February 1984 asdescribed below. There is no dispute that the Union wasnever notified of these wage increases. In fact, Colovitofirst learned of the July raises at the hearing after exam-ining certain business records that the General Counselhad subpoenaed.7The Company's records also establish that since atleast 1978 all employees, except for newly hired employ-ees, received wage increases each July. (In 1980, thewage increases were given in late June.) The Company'scontroller, FredWeber, testified that for many years theCompany has had a policy of annually budgeting wageincreases as an average percentage increase.He also tes-tified that, based on annual performance reviews, wageincreases are granted in July to each of its employees (ifemployed for more than 6 months) in amounts above orbelow the predetermined average percentage figure, de-pending on the employee's performance.In the case of the two employees who received wageincreases in January and February 1984, Weber explainedthese situations as follows.In the case of Paul Simonson,Weber stated (and the records confirm) that he was hiredon February 8, 1983, and therefore did not receive amerit increasein Julybecause hehad not yet worked for6 months. Weber asserts that in accordance with compa-ny policy, Simonson nevertheless received, on January16, 1984,a raise around his anniversary date(50 cents),and would thereafter be eligible for the annual Julyraises.RegardingDonald O'Sullivan (hired inMay1982),Weber states that on January 20, 1984, O'Sullivanchanged from being a part-time to full-time employeeand therefore, in accordance with company policy, re-ceived a pay adjustment to reflect this change of status.As to the Februarywage increase,Weber testified thatthis simply resulted from O'Sullivan's threat to find em-ployment elsewhere unless he got a raise.RegardingWeber's testimony concerning the annualJuly raises, the Company's records show the following:8NameJuly 1978July 1979July 1980July 1981July 1982July 1983C. Hollamby$.25$ 35$.45$.50$.50$ .50G. Pagano.2566891.051.051.00A. Reynolds.25.51.741.10.85.85S. Sinclair.25.35N/E*N/E'.60.40M. Lilly 90000.851.00D. O'Sullivan 100000.600C. Scholl 110000600C. Ramsden 12001.25501.00.40P. Simonson 13000000A. Torres 14000.505040*Not employed.7 Inasmuchas Colovitowas never informedof theJuly raises until thetrial, the Respondentcan hardlyclaim thatthe Unionwaived its right tobargainaboutthose wage increases8 It is noted thatthe Company's records showthat there have beenoccasionswhenemployees have also gotten raises at times other thanJulyHowever, the recordsindicatethat such non-Julyraises have nor-mally been given on a change in anemployee'sstatusFor example,whenan employee changes from being part time to full time,or when anemployee changes classification, or when an employeegains a new skill9M. Lilly was hired on 12/14/81.10D O'Sullivan was hiredon 5/17/8211 C Scholl was hired on 2/26/47 His personnel card indicates that asof 7/1/80 he was paid $1985 per month,that on 7/1/81 he was raised to$1620 per month,thaton 7/4/82 he was transferred to theweekly pay-roll at$1005 per hour,and thaton 7/4/83 he received a raise to $1065per hour12C Ramsden was hired on 10/31/79His personnel card indicatesthat on 12/7/81 he became a general mechanic and received a raise of 45cents per hourIs P Simonson was hired on 2/8/8314 A Torreswas hired on 6/26/80. PEELLE CO.119III.ANALYSISA. The Wage IncreasesInsofar as the July 1983 wage increases, there is noquestion but that the Union was never informed thatthose increases were granted. Accordingly the Unionwas therefore never given either an opportunity to bar-gain about such wage increasesorgiven the opportunityto waive its right to bargain about this subject.Insofar asI can determine, the principal defense of theRespondent can only be that because it had a longstand-ing policy of granting merit increases each July, the July1983 raises cannot be construedas a unilateralchange.Put somewhat differently, Respondent might argue thatgiven this longstanding practice, if it had ceased givingsuch meritincreasesduring the course of the negotia-tions, it could be argued that it would have violated Sec-tion 8(a)(1) and (3) of the Act. See for examplePalestineBottlingCo.',269NLRB 639 (1984), andSoutheasternMichiganGas Co.,198NLRB 1221 (1972), enfd. 485F.2d 1239 (6th Cir. 1973). Respondent would-thereforeargue that it would be anomolous to hold that it wouldviolate Section8(a)(1) and(5) by granting the July 1983wage increases,but on the other hand, subjecting it toliabilityunder Section 8(a)(1) and(3) of the Act if itchose to withhold these increases.InNLRB v.Katz, 369 U.S. 736, 746 (1962), the Su-preme Court held that the company violated Section8(a)(5) of the Act when, during the course of negotia-tions and absent animpasse, it granted merit increases tosome of its employees without prior notice to the Union.Although arguing that these raises were part of an estab-lished practice, the Court noted that the merit raises inquestion were "in no senseautomatic, but were informedby a large measure of discretion. There simply is no wayin such case for a union to know whether or not therehas been a substantial departure from past practice, andtherefore the union may properly insist that the companynegotiate as to the procedures and criteria for determin-ing such increases."In a very recentcase,State Bank of India,273 NLRB267 (1984), the Board stated at 267:Finally, the Bank's contention that it gave thewage increase on the basis of an earlier promise isnot a legally sufficient defense. Even accepting theBank'sevidence that the employees were promiseda wage increase in April and that the timing of theincrease was predetermined, the amount of the in-crease was discretionary and became a matter as towhich the Bank was obligated to consult with thebargaining agent.Is there therefore an unresolvable dilemma facing em-ployers who embark on labor negotiations while havinga past history of granting annual merit increases? Theanswer to this problem was given inOneitaKnittingMills,205 NLRB 500 fn. 1 1973. The Board stated:Respondent argues that a finding that the unilateralgrant of merit increases was a violation of Sec.8(a)(5)would be inconsistent with the holding ofthisBoard inSoutheasternMichigan Gas Company,198 NLRB No. 8, wherein we found a discontinu-ance of meritincreasesto have been a violation ofSec. 8(a)(5).We disagree. An employer with a pasthistory of a merit increase program neither may dis-continue that program (as we found inSoutheasternMichigan)nor may he any longer continue to unilat-erally exercise his discretion with respect to suchincreases, once an exclusive bargainingagent is se-lected.N.L.R.B. v. Katz,396 U.S. 736 (1962). Whatis requiredis a maintenanceof preexisting practices,i.e.,the general outline of the program, howeverthe implementation of that program (to the extentthatdiscretionhas existed in determining theamounts or timing of the increases), becomes amatter asto which the bargainingagent isentitledto be consulted.In view of the above, it is my opinion that by grantingthe July 1983 merit increases without prior notificationto the Union, the Respondent, in the circumstancesherein, violated Section 8(a)(1) and (5) of the Act.15 Onthe other hand I do not view the January and February1984 raises to employees O'Sullivan and Simonson asbeing violative of the Act. In the case of O'Sullivan, hereceived a raise on January 20, 1984, when he changedfrom part-time to full-time status. He received anotherraise in February 1984 when he threatened to quit unlesshe got more money. Simonson got his raise on January16, 1984, because he was not eligible for the July 1983merit increases. These wage increases were given to thetwo employees at a time well after bargaining had ceasedbetween the Union and the Company and, at least as faras O'Sullivan was concerned, merely constituted individ-ual pay adjustments.B. The Surface Bargaining AllegationSection 8(d) of the Act, which defines the duty to bar-gain,does not compel either party to a collective-bar-gaining relationship to agree to a proposal or to make aconcession. Therefore, insofar as mandatory subjects ofbargaining(generally relating to wages, hours, and termsand conditions of employment), the Act does not requireeither party to yield or compromise its position. In thisrespect, the Supreme Court inNLRB v. American Na-tional Insurance Co.,343 U.S. 395, 404 (1952), stated:[T]he Board may not, either directly or indirectly,compel concessions or otherwise sit in judgmentupon the substantive terms of collective bargainingagreements.The court further stated inH.K Porter v. NLRB,397U.S. 99, 107-108 (1970):It is implicit in the entire structure of the Act thatthe Board acts to oversee and referee the process ofcollective bargaining, leaving the results of the con-test to the bargaining strengths of the parties. . . .15 For the same reasons set forth in my opinioninAchillesConstructionCo.,JD-NY-9-85, I rejectRespondent's relianceonM & MContractors,262 NLRB 1472 (1982), andAAAMotorLines,215 NLRB 793 (1974). 120DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWhile the parties' freedom of contract is not abso-lute under the Act, allowing the Board to compelagreement when the parties themselves are unableto agree would violate the fundamental premise onwhich the Act is based-private bargaining undergovernmental supervision of the procedure alone,without any official compulsion over the actualterms of the contract.It also is clear that it was the intention of Congress topermit (within limits) employers and unions to utilizetheir relative economic strengths vis-a-vis each other aspart of the bargaining process.I6 As pointed out by theSupreme Court inNLRB v. Insurance Agents,361U.S.477, 489 (1960):The presence of economic weapons in reserve, andtheir actual exercise on occasion by the parties, ispart and parcel of the system that the Wagner andTaft-Hartley Acts have recognized. . . . [T]he truthof the matter is that at the present statutory stage ofour national labor relations policy, the two fac-tors-necessity for good-faith bargaining betweenparties, and the availability of economic pressuredevices to each to make the other party incline toagree on one's terms-exist side by side.It therefore is not necessarily unlawful for the strongerside to make demands or take positions consistent withits strength. Quite obviously, the respective strength of aunion versus a company in bargaining is largely depend-ent on the support of the employees it represents, theirwillingness to strike, and the vulnerability of the compa-ny to a strike. See, for example,World Publishing Co.,220 NLRB 1065, 1071 (1975), enfd. sub nom.Omaha Ty-pographical Union 190 v. NLRB,545 F.2d 1138 (8th Cir.1976).Furthermore, collective bargaining is basically atwo-way street. Thus although a union may lawfullymake demands designed to improve existing employeewages and benefits, there is nothing in the Act thatdenies an employer the right, for its part, to demand gi-vebacks.Where the parties are negotiating to replace aprior contract, neither side is precluded from seekingmodifications to its own advantage. The Act simply doesnot preclude an employer from demanding that variousprovisions of the old contract be modified, altered, oreven eliminated. Thus, in the present case, when theGeneral Counsel argues that the Respondent sought tomodify or eliminate contractual provisions contained inthe contract that expired in 1975, I am unimpressed as tothe materiality of such a fact.Although it is not illegal for a company to engage inhard bargaining, Section 8(a)(5) of the Act neverthelessrequires the company to bargain in good faith, which isessentially defined as a willingness to enter into a con-tract.NLRB v. Insurance Agents,supra, 361 U.S. 477,485.Thus, although a company may use its relativestrength to press for contract terms favorable to itself, it15There are of course statutorily defined limits on each side's use ofeconomic power.Thus for example,Sec. 8(b)(4)(B) prohibits a unionfrom engaging in secondary boycotts,and Sec 8(aX3) would preclude anemployer from discharging employees who join or support a union.may not use its strength to engage in futile or sham ne-gotiations with the intention of never reaching an agree-ment.NLRB v. Herman Sausage Co.,275 F.2d 229, 232(5thCir. 1960).As stated inAbingdon Nursing Center,197 NLRB 781, 787 (1972):Good faith, or want of it, is concerned essentiallywith a state of mind. . . . That determination mustbe based upon reasonable inference drawn from thetotalityof conduct evidencing the state of mindwith which the employer entered into and partici-pated in the bargaining process. . . . All aspects oftheRespondent'sbargainingand related conductmust be considered in unity, not as separate frag-ments each to be assessed in isolation.I have already indicated my view that the initially pro-posed "contract," tendered by the Respondent on Sep-tember 1, 1982, was problematical at the very least.However, it is not unusual for both unions and compa-nies to make initial proposals that they know will be un-acceptable to the other side and that they do not serious-ly pursue throughout negotiations. The key question insurface bargaining cases is not what a respondent initiallyoffers, but what its bottom line position is throughout orat the end of the negotiations. In fact, it has been arguedthat if a company or union comes to the table with a rea-sonable offer from which it is unwilling to compromise,that such a position would constitute surface bargaining.Although I view the Respondent's initial contract pro-posal as being unreasonable, the evidence suggests thatIsrael on behalf of Peele had every intention of makingcompromises as the negotiations advanced. For better orworse, however, it seems that progress in these particu-lar negotiations proceeded at a rather slow pace in thatColovito and Israel concentrated their bargaining onsome of the other companies with whom Local 455 wassimultaneously negotiating.The evidence in this case shows that the Respondent,during the course of the negotiations, made substantialconcessions, eliminated some of its more objectionableproposals, and made significant offers on substantiveissues. The following are examples.(1)Although the initial contract offer tendered on Sep-tember 1 (G.C. Exh. 6b), made no reference to a union-management grievance procedure, the accompanyingletter and later offers make it clear that the Respondentoffered a rather traditional grievance-arbitration proce-dure.(2)Although the Company's initial contract offerstated that the contract could, in effect, be changed atthe Company's sole discretion and without notice, thisabsurd provision was soon dropped and long forgotten.(3)The initial company proposal included a provisionallowing employees to be dismissed if, in the opinion oftheCompany, "a disharmonious relationshipwouldresult from continued employment." This proposal wasthereafter dropped and replaced by a company proposalfor a standard clause permitting discharge only for "justcause."(4)Although the initial company proposal called forthe exclusion from the bargaining unit, as working fore- PEELLE CO.121men, the three highest paid employees, this demand wasdropped and replaced by a demand that those personswho were working foremen be excluded from the unit.The evidence, although documenting the company andunion positions on this issue, does not, however, establishthat the Respondent insisted to impasse or as a conditionof reaching agreement, that the bargaining unit be modi-fied to exclude nonsupervisory employees who otherwiseshould be part of that unit.''(5)The initial company proposal did not offer eitherunion-securityor checkoff provisions.However, onAugust 4, 1983, Peele offered an agency shop and onOctober 10, offered a dues-checkoff provision. As to aunion-security clause, Israel expressed the Company'sview that notwithstanding the Court's enforcement ofthe bargaining order on June 6, 1982, a number of em-ployees were not interested in joining the Union and theCompany did not want to compel their membership.(6)On August 10, 1983, the Company offered to usethe Union's hiring hall on a first-call basis, for the refer-ral of new employees.(7) Insofar as wages, the Company's initial offer was togrant cost-of- living raises each October over the 6-yearterm of a contract (to September 30, 1988). On June 6,1983, in response to the Union's modification of its initialdemands, the Company offered a cost-of-living increaseeach year with a floor of 50 cents per hour. On June 13the Company proposed that such raises be given eachJuly rather than each October. Its final proposal in Octo-ber 1983 was for cost-of-living increases each July untilthe contract expired (proposed to be September 30, 1988)with a 50-cent floor.Notwithstanding the above, there are a number of fac-tors from which an argument might be made that Re-spondent should be inferred to have bargained withoutan intention of reaching agreement. Some examples shallbe discussed below, but in my opinion they do not, in thecontext of this entire record, warrant the ultimate con-clusion that the General Counsel would draw.(1) The Respondent refused to furnish the addresses ofitsemployees until January 1983. Notwithstanding thefact that Local 455 was held to have committed some8(b)(1)(A) violations in 1975, I have no doubt that Peelewas legally obligated to furnish the names of its employ-ees in 1982.Gehnrich & Gehnrich, Inc.,238 NLRB 528,535 (1981). However, the Company's refusal to furnishaddressesoccurred outside the statute of limitationsperiod and, in my opinion, is only remotely related tothe issue of surface bargaining.(2)The Company gave unilateral increases during thenegotiations which I have found above to have constitut-ed a violation of Section 8(a)(1) and (5) of the Act.Unlike the refusal to furnish addresses, it is my opinionthat the unilateral wage increases are much more directlyrelated to the issue of surface bargaining. See for exam-pleNLRB v. Fitzgerald Mills Corp.,313 F.2d 260, 267 (2dCir. 1963). Yet here too we are dealing with evidentiarypoints and I cannot say that such unilateral changes nec-essarily demonstrate an intent to avoid entering into acontract.(3) The General Counsel contends that the Company'sinsistence on a provision that would permit it to subcon-tract is evidence of its intention to avoid reaching anagreement. Her argument appears to be that if the Com-pany were able to obtain such a clause, it theoreticallycould subcontract out all of its business and eliminate thebargaining unit.The subject of subcontracting is a mandatory subjectof bargaining, which means that either side may insist onitsposition regarding the subject. Thus, a union wouldclearly be within its right if, during negotiations,it insist-ed on a clause that precluded all subcontracting by acompany.' 8 By the same token I can see nothing illegalin a company refusing to agree to subcontracting restric-tions or, alternatively,insistingon a right to subcontractduring the life of the labor agreement. To hold otherwisewould, in effect, impose a lack of mutuality in collectivebargaining,which I do not believe was envisioned byCongress. In the present case there is no evidence thatPeele was taking its positions vis-a-vis subcontracting be-cause it, in fact, intended to take the draconian step ofeliminating the bargaining unit. All that can be said isthat Israel intended to give the Company the option ofsubcontracting if economic circumstances made that de-sirable. I therefore do not believe that the Company'sposition regarding subcontracting is evidence of surfacebargaining in the context of this case.(4) The General Counsel correctly notes that the Com-pany wanted significant give backs from the last contractithad with Local 455. However, there had been a 7-yearhiatus between the expiration of that contract and the re-sumption of negotiations, and a great many changes hadevolved in the Employer's terms of employment duringthe interim.Moreover, I do not perceive the Act to pro-hibit a company from demanding give backs. Collectivebargaining is a two-way street and each side, based on itsrelative strength, is entitled to try to get the best dealpossible for itself.Gehnrich & Gehnrich, Inc.,258 NLRB528 (1981).(5)Althougha union-security clause was contained inthe contract that expired in 1975, the Company, duringthese negotiations, offered only an agency-shop and adues-checkoff provision. However, as noted above, sev-eral years had elapsed since the expiration of the lastcontract and most of the Company's current employeeshad neither been employed before the strike nor hadbeen members of Local 455. Under such circumstances, Ido not view as unreasonable the Company's refusal toagree to a union-security clause.It seems to me that although the General Counsel haspresented some evidence that perhaps in another contextmight give rise to a prima facie inference of surface bar-gaining, the record in this case convinces me that she has17 InNLRB v. Borg-Warner Corp.,356 U.S. 342 (1958), the SupremeCourt held that although either side may seek to bargain about nonman-datory subjects of bargaining, a Respondent will only violate the Act if itbargains to impasse over that subject or insist on its position vis-a-vis apermissive subject, as a condition of reaching an agreement.18 I should note,however, thatthere arecertain types of subcontract.ing clauses that are illegal pursuantto Sec. 8(e) of the Act. For a discus-sion ofso-calledunion signatory clauses in the contextof Sec.8(e) seefor exampleRetail Clerks Local 1288 (Nickel's Pay-less),163 NLRB 817(1976), enfd. 390 F.2d 856 (D.C. Cir. 1968). 122DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDnot sustained her burden of persuasion.Thus,although Iwould say that the Respondent has engaged in hard bar-gaining consistent with its relative strength vis-a-vis theUnion,I am equally convinced that it did not cross theline into surface bargaining.19CONCLUSIONS OF LAW1.Respondent, The Peele Co., is and has been, at alltimes material, an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Shopmen's Local Union No. 455, International As-sociationof Bridge, Structural and Ornamental IronWorkers, AFL-CIO is, and has been at all times materi-al,a labor organization within the meaning of Section2(5) of the Act.3.By unilaterally granting wage increases to employ-ees in July 1983 without prior notice to, and consultationwith, the Union during collective-bargaining negotia-tions,Respondent has violated Section 8(a)(1) and (5) ofthe Act.4.The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.5.The Employer has not violated the Act in any otherrespect allegedby the complaint.REMEDYHaving found that the Employer has engaged in cer-tain unfair labor practices, I find it necessary to order theEmployer to cease and desist therefrom and to take cer-tain affirmative action designed to effectuate the policiesof the Act.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed2019 The record shows that on February 10, 1984, long after negotiationshad ceased, Colovito requested further meetings and that Peele did notrespond The General Counsel does not allege, however,that this actionconstituted a refusal to bargainAs there was no other evidence regard-ing this event,and as the Company did not seek to litigate this matter, Ishall not find that the Respondent's failure to respond to the Union's Feb-ruary 10, 1984 letter was a violation of the Act.20 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesORDERThe Respondent, The Peele Co., Bay Shore, NewYork, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain collectively with Shopmen'sLocalUnionNo. 455,InternationalAssociationofBridge, Structural and Ornamental Iron Workers, AFL-CIO by unilaterally granting wage increases to employ-ees, during the course of collective-bargaining negotia-tions,without prior notice to, and consultation with, theUnion provided, however, that nothing contained in thisOrder shall compel Respondent to rescind such wage in-creases previously granted.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a) In the event that the Respondent and the Unionresume negotiations, Respondent shall notify the Unionas to all proposed wage increases to employees in thebargaining unit and shall not implement such wage in-creases absent an impasse in negotiations or consent bythe Union.(b)Post at its plant copies of the attached noticemarked "Appendix."21 Copies of the notice, on formsprovided by the Regional Director for Region 29, afterbeing signed by the Respondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered, defaced, or covered by any other materi-al.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.21 IfthisOrder is enforcedby a judgmentof a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLaborRelations Board"shall read"PostedPursuantto a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board "